Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant filed an RCE together with a Reply on 18 February 2022 that:
Amended independent claim 41 in an unsuccessful attempt to overcome the 35 USC 101 rejection because the claim still encompasses transitory media;
Added new claims 42-43 which are now rejected based on prior art and 35 USC 101; and
Amended independent claims 16, 25, and 41 to limit the select step such that it selects from a plurality of pixels of an 8x8 window associated with the current video block.
Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive.
In regards to claim 41, Applicant argues that the claimed “computer-readable storage media” is statutory by referring to [0160] of the instant specification.  In reply, [0160] broadly defines computer-readable storage media and specifically states that this media is “not limited to” non-transitory implementations such as ROM, RAM, etc. thus clearly encompassing non-transitory embodiments.  In other words, the usage of this phrase encompasses both "non-transitory" and "transitory" recording mediums.
conventional signaling and specifically the claimed ”wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for obtaining the vertical gradient, the horizontal gradient and the two diagonal gradients, or a second indication of how the subset of pixels is to be selected”.  A fuller reading of the rejection, however, reveals that Karczewicz was applied to teach that an ALF block-based filter may be turned on/off via conventional signaling at the coding unit level.  Receiving this flag would provide a “first indication” that the subset of pixels is to be selected for ALF classification/filtering and a “second indication” of how the subset of pixels is to be selected (the 4x4 pixels are selected when ALF flag is on for that block and not when the flag is off.  
It is further noted that Karczewicz’s “Section II Review of Adaptive In Loop Filter” had been cited regarding the highly analogous nature of Karzewicz when this reference was introduced to reject base claim 16.  Although Section II is quite short—not spanning even an entire page—for Applicant’s reading convenience please note that this section specifically teaches that “to avoid over-smoothing by repetitive ALF, block-based filter on/off is applied where a flag may be signaled at Coding Unit (CU) level to indicate whether ALF is applied to the CU”.  Moreover, this quotation was paraphrased in the rejection of claim 20.  Thus, it is crystal clear that Official Notice was not and has not been used to reject claim 20.  Instead, evidence has been proffered on claim 20 which remains unanswered in substance.
In regards to claims 34-40, Applicant presents a similar unfounded argument alleging use of Official Notice for the conventional details of such an encoding/decoding 
In regards to claim 41, Applicant presents a similar unfounded argument alleging use of Official Notice for the computer-readable medium.  But the Final Office action speaks otherwise by identifying specific evidence from Karczewicz ‘315 teaching the “conventional details of a computer-readable medium implementation including a computer-readable medium that includes instructions for causing one or more processors to perform the [recited method of claim 16, taught by Lai and Karczewicz]. See [0008], Fig. 1 computer-readable medium 16, [0022], [0030], [0033]” Final Rejection, page 13.  
In summary, all of Applicant’s arguments regarding the alleged use of Official Notice are without factual basis and are, therefore, not persuasive.
In regards to the prior art rejections of claims 1, 25, and 41, Applicant argues
against the references individually. In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments against Lai, pgs. 
	In further reply to the prior art rejection arguments, reference is made to the reformulated prior art rejections below.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per amended claim 41 and newly added claims 42-43, the claim limitation recites "a computer-readable storage media including instructions for causing one or more processors to perform [method]”. 
Applicant argues that the claimed “computer-readable storage media” is statutory by referring to [0160] of the instant specification.  In reply, [0160] broadly defines computer-readable storage media and specifically states that this media is “not limited to” non-transitory implementations such as ROM, RAM, etc. thus clearly encompassing non-transitory embodiments.  In other words, the usage of this phrase encompasses both "non-transitory" and "transitory" recording mediums.
 Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) non-transitory computer-readable medium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 20, 23, 25, 28, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lai {P. Lai and F. C. A. Fernandes, "Computationally efficient adaptive loop filtering design with directional features for video coding," 2012 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Kyoto, Japan, 2012, pp. 1225-1228, doi: 10.1109/ICASSP.2012.6288109}; Karczewicz {M. Karczewicz, L. Zhang, W. Chien and X. Li, "Geometry transformation-based adaptive in-loop filter," 2016 Picture Coding Symposium (PCS), Nuremberg, 2016, pp. 1-5, doi: 10.1109/PCS.2016.7906346}; and Zhao (US 2020/0236355 A1).


Independent Claim 16
	In regards to claim 16, Lai discloses a video processing device comprising: a processor {see abstract discussing video processing while Section 4, Simulation Results employs reference software necessarily implemented with a processor to produce the  performance comparison data of Table 3 while also noting that Section 5 refers to hardware implementations} configured to:
select, from a plurality of pixels of an 
wherein the subset of pixels is selected by skipping, in a diagonal direction, alternate lines of the plurality of pixels of the 
{see Section 3 generally, and 3b) discussing subsampling by 2. Fig. 2 (copied) shows that pixels in diagonal directions are skipped due to this subsampling such as the main diagonal from bottom left to top right.};
obtain a vertical gradient, a horizontal gradient, 
 {see Section 2 and equations (1) and (2) which are used to compute directional features H, V which are gradients in the horizontal and vertical directions.  See also Section 3 and particularly 3c) discussing obtaining “directional gradients” for the horizontal and vertical directions.  For skipping, see above};

perform ALF on the current video block based on the classification of the current video block {see title, abstract and the last 3 paragraphs of Section 1 clarifying that the above classification is used to perform adaptive loop filtering.  In more detail, see also Section 2 stating that “After classification, for all blocks in each class, an MMSE filter will be designed.  Section 1, paragraph 1 clarifies that this MMSE filter is used to build an ALF}
Karczewicz is a highly analogous reference in the same field of adaptive loop filters (title, abstract) and proposes extending the horizontal and vertical gradients (e.g. of Lai) to obtain a vertical gradient, a horizontal gradient, and two diagonal gradients for a 6x6 window window associated with the current video block (see Review of Adaptive In Loop Filter Section II) to also include diagonal gradients {See Section I, particularly the last 3 paragraphs thereof and Section III Geometry Transformation based Adaptive In Loop Filter clearly discussing diagonal gradients 134 degree and 45 degree diagonal gradients of a 6x6 window in section III}.  
Karczewicz also teaches classifying the current video block for adaptive loop filtering (ALF) based on the vertical gradient, the horizontal gradient and the two 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s horizontal and vertical gradients to include two diagonal gradients to obtain a vertical gradient, a horizontal gradient, and two diagonal gradients for a pixel window associated with the current video block and such that the classifying classifies the current video block for adaptive loop filtering (ALF) based on the vertical gradient, the horizontal gradient and the two diagonal gradients as taught by Karczewicz because Karczewicz explicitly motivates such an extension as being advantageous by providing coding gains for adding diagonal gradients to horizontal and vertical gradients in Tables III and IV and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
	Although Lai clearly discloses selecting, from a plurality of pixels of an pixel window, a subset of pixels for classifying a current video block associated with the pixel window, wherein the subset of pixels is selected by skipping, in a diagonal direction, alternate lines of the plurality of pixels of the pixel window, this pixel window has a size of 4x4 and not 8x8 as now claimed {see the 4x4 block that is selected in Section 2 to perform block-based classification.  See also Fig. 1 illustrating this selected/subsampled block.}.
	Karczewicz clearly obtains gradients (vertical, horizontal, and two diagonal) for a 6x6 pixel window in section IIIA as follows: “According to extensive experiments, the window size, i.e., 6x6, provides a good tradeoff between complexity and coding performance” thus clearly suggesting that window sizes larger than 4x4 are contemplated and that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window size entails.  In other words, window size is a result effective variable that achieves a recognized result (coding performance vs complexity tradeoff) wholly consistent with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B).  
	Furthermore, there is a very limited, finite number of solutions for the window size because it must fit within standard coding block sizes.  Zhao is cited as evidence (e.g. not official notice) that coding block sizes are restricted to a limited range of sizes including 4x4, 8x8, 16x16, and 32x32.  See [0068].  Zhao is analogous because it is from the same field of video coding/decoding employing an ALF. See Fig. 7, ALF filter 215, [0073]-[0079], [0081] providing further evidence of conventional ALF signaling, and classification using horizontal, vertical and two diagonal gradients in [0039]-[0050], further conventional ALF signaling in [0060], Table 2}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s selecting, from a plurality of pixels of an pixel window, a subset of pixels for classifying a current video block associated with the pixel window, wherein the subset of pixels is selected by skipping, in a diagonal direction, alternate lines of the plurality of pixels of the pixel window, such that the pixel window has a size of 8x8 instead of the disclosed 4x4 size because this window size has been taught by In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B) in that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window entails; because the range of solutions for such window size is both finite and market-driven by coding standards defining a limited number of coding block sizes within which the pixel window must fit which further aligns with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B); and because Lai motivates the combination in that the subsampling (selecting..a subset of pixels…by skipping) reduces the complexity of calculations (as per section 3) resulting from the larger 8x8 size. 
Claim 19
In regards to claim 19, Lai discloses wherein the subset of pixels is selected from the plurality of pixels by skipping at least one pixel in a vertical direction of the 
 {see section 3a) in which a subset of the pixels from the selected 4x4 block are skipped by subsampling by 2. See also Fig. 2 (reproduced below) showing the skipped pixels in blue (no arrows) and the selected pixels in red (with little arrows).  Fig. 2 also illustrates that the subsampling/skipping is in both the vertical and horizontal directions.}

    PNG
    media_image1.png
    434
    603
    media_image1.png
    Greyscale


Although Lai clearly discloses wherein the subset of pixels is selected from the plurality of pixels by skipping at least one pixel in a vertical direction of the pixel window and at least one pixel in a horizontal direction of the pixel window, this pixel window has a size of 4x4 and not 8x8 as now claimed {see the 4x4 block that is selected in Section 2 to perform block-based classification.  See also Fig. 1 illustrating this selected/subsampled block.}.
Karczewicz clearly obtains gradients (vertical, horizontal, and two diagonal) for a 6x6 pixel window in section IIIA as follows: “According to extensive experiments, the window size, i.e., 6x6, provides a good tradeoff between complexity and coding performance” thus clearly suggesting that window sizes larger than 4x4 are contemplated and that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window size entails.  In other words, window size is a result effective variable that achieves a recognized result (coding In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B).  
	Furthermore, there is a very limited, finite number of solutions for the window size because it must fit within standard coding block sizes.  Zhao is cited as evidence (e.g. not official notice) that coding block sizes are restricted to a limited range of sizes including 4x4, 8x8, 16x16, and 32x32.  See [0068].  Zhao is analogous because it is from the same field of video coding/decoding employing an ALF. See Fig. 7, ALF filter 215, [0073]-[0079], [0081] providing further evidence of conventional ALF signaling, and classification using horizontal, vertical and two diagonal gradients in [0039]-[0050], further conventional ALF signaling in [0060], Table 2}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s selecting wherein the subset of pixels is selected from the plurality of pixels by skipping at least one pixel in a vertical direction of the pixel window and at least one pixel in a horizontal direction of the pixel window such that the pixel window has a size of 8x8 instead of the disclosed 4x4 size because this window size has been taught by Karczewicz as a result effective variable consistent with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B) in that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window entails; because the range of solutions for such window size is both finite and market-driven by coding standards defining a limited number of coding block sizes within which the pixel window must fit which further aligns In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B); and because Lai motivates the combination in that the subsampling (selecting..a subset of pixels…by skipping) reduces the complexity of calculations (as per section 3) resulting from the larger 8x8 size. 
Claim 20
	Although Lai clearly discloses base claim 16 including ALFs classifying blocks based on horizontal and vertical gradients as well as skipping/subsampling pixels for the blocks, Lai does not discuss conventional signaling such as wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for obtaining the vertical gradient, the horizontal gradient and the two diagonal gradients, or a second indication of how the subset of pixels is to be selected.
	Karczewicz teaches wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for obtaining the 
vertical gradient, the horizontal gradient and the two diagonal gradients or a second indication of how the subset of pixels is to be selected {Karczewicz teaches that an ALF block-based filter may be turned on/off via signaling at the coding unit level.  Receiving this flag would provide a “first indication” that the subset of pixels is to be selected for ALF classification/filtering and a “second indication” of how the subset of pixels is to be selected (the 4x4 pixels are selected when ALF flag is on for that block and not when the flag is off.  See Section II Review of Adaptive In Loop Filter” teaching that “to avoid over-smoothing by repetitive ALF, block-based filter on/off is applied where a flag may be signaled at Coding Unit (CU) level to indicate whether ALF is applied to the CU”.

wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for obtaining the vertical gradient, the horizontal gradient and the two diagonal gradients or a second indication of how the subset of pixels is to be selected as taught by Karczewicz because signaling is a complementary aspect of performing ALF such that the encoder and decoder communicate (send/receive) such signaling to adapt the adaptive loop filter and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 23
In regards to claim 23, Lai discloses wherein the processor is further configured to determine a sum of the vertical gradient, the horizontal gradient,
 {See section 2 and equation (3).  Also see Section 3, particularly 3b) in which the sum of the horizontal and vertical gradients is computed for classification based on this sum}.
Karcewicz teaches wherein the processor is further configured to 
 determine a sum of the vertical gradient, the horizontal gradient,
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s sum of horizontal and vertical gradients to include a sum of the vertical gradient, the horizontal gradient, and the two diagonal gradients for the current video block and such that the classifying classifies the current video block is classified based on the sum of the vertical gradient, the horizontal gradient and the two diagonal gradients as taught by Karczewicz because Karczewicz explicitly motivates such an extension as being advantageous by providing coding gains for adding diagonal gradients to horizontal and vertical gradients in Tables III and IV and/or because doing so merely combines prior art elements according to known methods to yield predictable results.	
Claims 25, 28, 29, 32
The rejection of device claims 16, 19, 20, and 23 above applies mutatis mutandis to the corresponding limitations of method claims 25, 28, 29, and 32 respectively while noting that method steps have also been cited above.  


s 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Karczewicz, and Zhao as applied to claims 16 and 25 above, and further in view of Karczewicz ‘315 (US-20190014315 A1)  
Claims 34-40
	Although Lai and Karczewicz clearly operate within encoding/decoding environment they are both technical journal articles that assume a high level of 
	Karczewicz ‘315, however, is a patent application that includes conventional details of such an encoding/decoding environment including (claims 34/39 wherein the video processing device is an encoder/ wherein the method is performed by an encoder); claims 35/40 wherein the video processing device is a decoder/ wherein the method is performed by a decoder; (claim 36); a memory operatively coupled to the processor ; (claim 37) a display; and (claim 38) an antenna {See Fig. 1 for typical encoder/decoder environment including video encoder 20 communicating via link 16 with video decoder 30 for reproduction of decoded video on display device 32. [0020]-[0035] including memory (storage media 19, 28) and wireless/RF communication which necessarily includes an antenna in [0026]-[0027].}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai and Karczewicz to include the conventional details of an an encoding/decoding environment as recited in claims 34-40 as taught by Karczewicz ‘315 because both Karczewicz and Lai clearly operate within encoding/decoding environment which are both technical journal articles that assume a high level of background knowledge and thus do not discuss the conventional details of such an encoding/decoding environment and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 41

Although Lai and Karczewicz clearly operate within encoding/decoding environment they are both technical journal articles that assume a high level of background knowledge and thus do not discuss the conventional details of a computer-readable medium implementation including a computer-readable medium that includes instructions for causing one or more processors to perform the [recited method of claim 16].
	Karczewicz ‘315 the conventional details of a computer-readable medium implementation including a computer-readable medium that includes instructions for causing one or more processors to perform the [recited method of claim 16, taught by Lai and Karczewicz]. See [0008], Fig. 1 computer-readable medium 16, [0022], [0030], [0033].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai and Karczewicz to include the conventional details of
of a computer-readable medium implementation including a computer-readable medium that includes instructions for causing one or more processors to perform the [recited method of claim 16] as taught by Karczewicz ‘315 because both Karczewicz and Lai clearly operate within encoding/decoding environment which are both technical journal articles that assume a high level of background knowledge and thus do not discuss the conventional details of such an encoding/decoding environment and/or because doing 
Claims 42 and 43
The rejection of device claims 19 and 20 above applies mutatis mutandis to the corresponding limitations of computer-readable claims 42 and 43 respectively while noting that computer readable medium limitations are addressed above in the rejection of base independent claim 41. 


Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Karczewicz, Zhao as applied to claim 16/25 above, and further in view of (KR20130053645A).  It is noted that a machine English language translation was provided in the first office action and all cross references are with respect to this translation.
Claim 24
	Lai is not relied upon to disclose the limitations of claim 24 involving a temporal layer of a current frame.
	KR20130053645A is an analogous reference in the same field of adaptive loop filters.  See Abstract and citations below.
	KR20130053645A also teaches wherein the processor is further configured to: 
determine a temporal layer level of a current frame within a coding scheme, wherein the current frame comprises the current video block {see pages 10-11, Fig. 4 and cites below}; and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Lai’s ALF filter to include determining a temporal layer level of a current frame within a coding scheme, wherein the current frame comprises the current video block; and determining whether to select the subset of pixels for classifying the current video block based on the temporal layer level of the current frame, wherein, on a condition that the temporal layer level is the highest within the coding scheme, the subset of pixels is determined to be selected as taught by KR20130053645A because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 33 
The rejection of device claim 24 above applies mutatis mutandis to the corresponding limitations of method claims 33 while noting that method steps have also been cited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (US-20210218962 A1) discloses sub-sampling methods of determining gradients for horizontal, vertical, first diagonal and second diagonal in Figs. 10-12, [0044]-[0045], [0315].
Ohkawa (US-20210314565 A1) discloses an ALF 120 in which a gradient directionality D is calculated by comparing gradients of a plurality of directions (for example, the horizontal, vertical, and two diagonal directions). Moreover, for example, gradient activity A is calculated by summing gradients of a plurality of directions and quantizing the sum.  See [0100]-[0103].
Lai, “Loop Filtering With Directional Features”, JCTVC-E288, Geneva Switzerland, March 2011 discloses diagonal gradients for ALF filters including two different diagonal gradients.  See Section 2.
Abe US 20200145651 also discloses diagonal gradients for ALF filters. See [0122]-[0126].
Lai, Wang, “CE8 Subtest 1:  Block-based filter adaptation with features on subset of pixels”, JCTVC-F301, Torino, Italy, July 2011 discloses horizontal gradients, vertical gradients, V+H sum and skipping of pixels (subsampling by 2).  See Section 2.
Hellman, Tim, “ALF Complexity Analysis”, JCTVC-F342_r2, Torino, Italy, July 2011 discloses ALF complexity based on gradient variance.
Kim (US-20150264406 A1) discloses gradients and pixel skipping in [0114]-[0117].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.